Citation Nr: 1211688	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 60 percent for a lumbosacral spine disability.  

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran requested a hearing before the Board when he filed his substantive appeal in March 2005.  In correspondence dated in March 2007, the Veteran was informed that he was scheduled for a hearing before the Board in May 2007.  The Veteran withdrew his request for a hearing in a March 2007 statement.  Therefore, the Veteran is not prejudiced by the Board's adjudication of the issues on appeal.  38 C.F.R. § 20.704(e) (2011).

In a January 2008 decision, the Board denied the claim.  The Veteran appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims.  In August 2009, the Court issued a Memorandum Decision vacating the Board's decision and remanding the claim for further action.  The Board remanded the claim for additional development in July 2010.  

In a December 2011 rating decision, the Veteran was awarded a separate rating for left lower extremity radiculopathy as a manifestation of the lumbosacral spine disability and assigned a 10 percent rating effective July 23, 2003, the date of his claim for an increased rating for a lumbosacral spine disability. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by ankylosis of the entire spine.  

2.  Prior to August 9, 2011, the Veteran's left lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve; since August 9, 2011, the Veteran's left lower extremity radiculopathy is manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2.  Prior to August 9, 2011, the criteria for a rating in excess of 10 percent disabling for left lower extremity radiculopathy were not met; since August 9, 2011, the criteria for a rating of 20 percent, but not higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).
 
The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2003, September 2003, October 2004, April 2005, March 2006, July 2007, and July 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls upon party attacking agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that his lumbosacral spine disability warrants ratings in excess of 60 percent for the orthopedic lumbosacral spine disability and 10 percent for the left lower extremity neurologic disability.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Board will consider any lack of normal endurance, functional loss due to pain, pain on use and during flare-ups, weakened movement, excess movement, excess fatigability, and incoordination, and will consider the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).

Effective September 23, 2002, VA revised the criteria for diagnosing and rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, including the criteria for rating disabilities of the spine.  38 C.F.R. Part 4 (2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (reclassified as Diagnostic Code 5243) for rating intervertebral disc syndrome.

The Board will consider the Veteran's lumbosacral spine claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  Amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  However, the prior regulation can be applied during the entire pendency of the appeal if more favorable than the amended regulation.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 (May 4, 2004); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Board has considered rating the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such ratings involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, and an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).

In this case, the Veteran's service-connected lumbar spine disability has been rated as 60 percent disabling under Diagnostic Code 5293 during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Prior to September 26, 2003, slight limitation of motion of the lumbar spine warranted a 10 percent rating.  A 20 percent rating was assigned for moderate limitation of motion of the lumbar spine.  A 40 percent rating was assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  A 40 percent rating was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The evidence does not show ankylosis or vertebral fracture and the Board finds that the criteria relating to rating those disabilities are not applicable.  Those criteria for a higher rating of 100 percent for vertebral fracture with cord involvement where the Veteran was bedridden or required long leg braces, or of 100 percent for complete bony fixation (ankylosis) of the spine at an unfavorable angle or of 80 percent for complete ankylosis of the spine at a favorable angle.  38 C.F.R. § 4.71a, Diagnostic Codes 5288, 5285 (2002).  

Prior to September 23, 2002, the criteria for the rating of intervertebral disc syndrome provided a 20 percent rating for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A maximum 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  However, in this case, the Veteran filed his claim in July 2003.  Therefore, the regulations in effect since September 23, 2002, are the pertinent regulations under which the Veteran's claim should be rated.  

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. That regulation was again slightly revised in September 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal range of the cervical spine is forward flexion from 0 to 45 degrees, extension from 0 to 45 degrees, left and right lateral flexion from 0 to 45 degrees, and left and right lateral rotation from 0 to 80 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).

The Veteran's left leg neurologic disability has been rated as 10 percent disabling under Diagnostic Code 8520, which is used to rate paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2011).  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating, moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, and moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating.  38 C.F.R. § 4.124a (2011). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

At a September 2003 VA examination, the Veteran reported increasingly severe back pain which radiated to the right leg and required bedrest for two weeks within the last year.  He denied radiating pain to the left leg.  Physical examination revealed pain at L4-5 and S1 with radiation to the right leg.  No postural abnormality was present.  The Veteran reported decreased pinprick to sensation over the left lower extremity and slight dorsiflexion weakness of the right foot with decreased ankle reflex.  No other neurological abnormalities were reported.  Paraspinal muscle spasms occurred at maximum ranges of motion and pain was reported at flexion of 75 degrees, extension of 25 degrees, lateral flexion of 30 degrees, and rotation of 25 degrees.  The examiner noted that the limitation of motion was aggravated by the Veteran's morbid obesity.  The examiner stated that there were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine with sciatica.  

Private records from J. Plonk, M.D., show reports of back pain in October 2003, April 2004, June 2004, October 2004 and February 2006.  

Private treatment reports from Carolina Neurosurgery and Spine include a May 2004 electrodiagnostic report which reveals a diagnosis of mild chronic left L-5 radiculopathy.  

Private treatment reports from Total Spine Specialists show that the Veteran underwent a lumbosacral epidural in April 2004.  In June 2004, the Veteran was noted to have improved spinal stenosis after epidural.  

A magnetic resonance imaging (MRI) of the lumbar spine from Charlotte Radiology dated in April 2004 revealed degenerative spondylosis throughout the spine, moderate to severe central canal stenosis at L2-3, severe canal stenosis at L4-5, circumferential bulge at L5-S1, and severe facetal disease at L5-S1 bilaterally and L2-3, left greater than right.  

VA outpatient treatment reports dated through August 2011 do not show any complaints, findings, or treatment for the Veteran's lumbar spine disability.  

At an October 2006 VA examination, the Veteran reported intermittent daily back pain until one year prior to the examination when the pain became more constant until January 2006 when he had a flare-up of back pain which required frequent bed rest.  He indicated that he was not prescribed bed rest by his physician but had so much pain that he felt he should be on bed rest.  The Veteran indicated that he was treated with both cortisone shots and epidural injections with some pain relief.  He reported that he used a cane, walker, and wheelchair when he has to travel more than 150 feet.  The Veteran stated that his back pain radiated down the left leg.  The examiner noted that the Veteran did not ambulate with a cane or crutches and did not use a back brace.  The Veteran indicated that he had been retired for a number of years.  He stated that he performed his activities of daily living, but only minimal light housekeeping such as light cooking.

Physical examination revealed minimal tenderness in the left sacroiliac and left sciatic notch.  Range of motion testing revealed backward bending to 15 degrees, lateral bending to 20 degrees bilaterally, forward bending to 80 degrees, and rotation to 35 degrees bilaterally with reports of pain in all movements.  Repetitive motion did not change the examination.  Neurological examination revealed that knee and ankle jerks were intact, equal and symmetrical and positive one bilaterally.  The Veteran was able to perceive light touch over both lower extremities but perception was slightly decreased on the left.  The Veteran had more pain with muscle strength testing against resistance on the left compared to the right.  MRI revealed multilevel stenosis at L2-3 and L4-5 and a peripheral nerve conduction study performed a few years prior to the examination revealed L5 neuropathy on the left.  The examiner diagnosed the Veteran with degenerative disc/joint disease of the lumbosacral spine with left sciatic neuropathy.  

At a September 2007 VA examination, the Veteran reported almost constant pain in his back radiating to his left leg and hip.  The Veteran denied flare ups except when he walked more than 70 to 150 feet or stood for more than three or four minutes.  He denied the use of a back brace and reported using a cane three days a week.  The Veteran indicated that he was unable to lie for long periods of time so while his physician advised him at one point to spend a few days on his back, he was unable to do so.  He stated that he could perform activities of daily living and drive locally.  Physical examination revealed that the spine was essentially normal.  He had no real tenderness in the sacroiliac areas to direct palpation.  He had mild tenderness in the left sciatic notch.  Range of motion testing revealed extension to 5 degrees, bilateral lateral bending to 20 degrees, flexion to 80 degrees, and rotation to 20 degrees bilaterally.  The Veteran reported discomfort in all directions but the examiner noted that the Veteran did not appear to be in a great deal of pain.  Repetitive motion showed that forward bending improved but no other changes were noted.  Neurological examination revealed a normal gait and slightly decreased strength in the left leg.  Knee and ankle jerks were intact bilaterally and the Veteran had normal perception to light touch with monofilament.  The examiner noted that the Veteran had some slight weakness and pain with testing of strength of the left leg consistent with radiculopathy.  The examiner diagnosed the Veteran with degenerative disc/joint disease of the lumbosacral spine with left L5 sciatic neuropathy by peripheral nerve testing performed in May 2004.  
 
At an August 2011 VA examination, the Veteran denied bowel and bladder incontinence.  He reported an incapacitating episode of two weeks during the past year.  The Veteran indicated that he had back pain radiating to the left heel on a constant basis.  He reported left lower extremity weakness.  He stated that he used a wheelchair when he had to walk more than 100 feet.  He reported flare-ups once a month lasting two weeks.  The Veteran indicated that he last worked in 1995 as an environmental engineer manager.  Physical examination revealed flexion to 50 degrees diminishing to 30 degrees with repetition, extension of 0 degrees, and rotation to 15 degrees on the right and 20 degrees on the left with pain at the end range of flexion, stiffness at the end range of extension, and pain at the end range of rotation.  Following repetitive motion, there were no changes other than in flexion.  There was no palpatory tenderness or spasms.  Sensation was intact to light touch.  Deep tendon reflexes were positive one bilaterally and absent at the ankles although the examiner noted that the Veteran is a diabetic.  Toe proprioception was intact.  The examiner reported that the Veteran ambulated with a slow gait with short steps.  X-rays revealed scoliosis and degenerative changes.  The examiner reported that the Veteran lost range of motion with a flare-up secondary to pain, an electromyograph performed in 2004 revealed mild chronic left L5 radiculopathy, and bilateral lower extremity weakness greater on the left than the right moderate in severity which could be due to his back or diabetes.  

The August 2011 examiner submitted clarifying opinions in October and November 2011.  In October 2011, the examiner indicated that the Veteran had favorable ankylosis of the lumbosacral spine and there were no other restrictions on flexion other than pain.  The examiner noted that it was unlikely that the Veteran lost all range of motion with a flare although the examiner did not have the benefit of seeing the Veteran during a flare-up.  The examiner was unable to state whether the lower extremity weakness was due to the Veteran's back or diabetes without an electromyograph and MRI.  In November 2011, the examiner again stated that the Veteran had favorable ankylosis of the lumbosacral spine.  The examiner noted that flexion was limited due to pain and no other factors.  The examiner stated was unable to state how much of a loss of range of motion the Veteran experienced during a flare-up because the examiner had not seen the Veteran during a flare-up.  The examiner also noted that the Veteran had an electromyograph in 2004 which showed mild chronic left L5 radiculopathy.  The examiner stated that the Veteran had both degenerative disc disease at all levels and diabetes with deep tendon reflexes absent at the ankles which was characteristic of diabetic neuropathy.  The examiner concluded that repeat electrodiagnostic examination might not be conclusive secondary to the presence of both degenerative disc disease of the lumbar spine and diabetes.  

The Board finds that the Veteran's service-connected orthopedic lumbar spine disability does not warrant a rating in excess of 60 percent at any time during the pendency of this appeal.

The Veteran has been rated as 60 percent disabled during the entire pendency of this appeal.  The Diagnostic Codes which allow for a rating in excess of 60 percent in the September 2003 regulation revisions provide that in order to obtain a rating higher than 60 percent under the revised regulations, the Veteran's lumbar spine disability must be manifested by unfavorable ankylosis of the entire spine.  Under the previous regulations, the only provisions providing a rating higher than 60 percent required unfavorable ankylosis of the entire spine or vertebral fracture with cord involvement.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2002).  The evidence of record does not substantiate a finding of unfavorable ankylosis of the entire spine at any time during the pendency of the appeal and the evidence does not show vertebral fracture with cord involvement. 

With regard to the Veteran's left lower extremity radiculopathy, the Board finds that the evidence does not show that a rating higher than 10 percent is warranted prior to the most recent VA examination in August 2011.  Prior to the August 2011 VA examination, sensation was intact bilaterally and only slight weakness and pain with testing of strength of the left leg was reported.  The Board acknowledges the Veteran's report of pain radiating to the right leg at the time of the September 2003 VA examination.  However, sensory examination revealed decreased pinprick sensation on the left and not the right.  While the 2003 examiner noted dorsiflexion weakness on the right and the most recent examiner noted bilateral lower extremity weakness, the electrodiagnostic testing performed did not reveal any right lower extremity radiculopathy.  Moreover, with the exception of the 2003 VA examination, the Veteran has denied any pain radiating to the right lower extremity.  Consequently, the Board finds that a separate rating for right lower extremity radiculopathy is not warranted at any time during the pendency of the appeal.  However, because the most recent examiner indicated that the Veteran had moderate weakness in the left lower extremity, and the rating criteria require moderate incomplete paralysis of the sciatic nerve, the Board finds that a 20 percent rating, but not higher, is warranted for left lower extremity radiculopathy since August 9, 2011, the date of the examination.  The Board finds that there is no evidence of moderately severe incomplete paralysis of the sciatic nerve to warrant a 40 percent rating. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent for a lumbar spine disability at any time.  The Board finds that prior to August 9, 2011, a rating in excess of 10 percent for left lower extremity radiculopathy is not warranted, and since August 9, 2011, a rating of 20 percent, but not higher, for left lower extremity radiculopathy, and no more, is warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's lumbar spine disability, including the left lower extremity radiulopathy has been shown to markedly interfere with employment, as the Veteran has been retired since 1995, or to warrant frequent periods of hospitalization.  The evidence does not suggest that the Veteran's lumbar spine disability, including left lower extremity radiculopathy requires frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met because marked interference with employment and frequent hospitalization are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 60 percent for the Veteran's lumbar spine disability at any time under consideration or a rating in excess of 10 percent for left lower extremity radiculopathy prior to August 9, 2011, or a rating in excess of 20 percent for left lower extremity radiculopathy since August 9, 2011.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 60 percent for a lumbosacral spine disability is denied.  

Prior to August 9, 2011, entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.  Since August 9, 2011, a rating of 20 percent, but not higher, for radiculopathy of the left lower extremity is granted.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


